Fourth Court of Appeals
                                      San Antonio, Texas
                                          December 14, 2017

                                         No. 04-17-00236-CR

                                         Kevin Leland DAVIS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR10897
                              Honorable Melisa Skinner, Judge Presiding


                                            ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice


        The brief of appellant, Kevin Leland Davis, was originally due October 2, 2017;
however, the court granted appellant extensions of time to file the brief until December 6, 2017.
Our last order advised Davis and his court-appointed attorney, Karl Anthony Basile, that no
further extensions of time would be granted absent a motion, filed before the brief is due, that
met specified requirements. See 4th Tex. App. (San Antonio) Loc. R. 8, Notes and Comments
(stating the court does not ordinarily grant extensions of more than sixty days beyond the
original due date). We further advised Davis that if the brief or a conforming motion were not
filed by the date ordered, the court may abate this appeal and remand the case to the trial court
for a hearing to determine whether appellant or counsel has abandoned the appeal. Neither the
brief nor a motion for extension of time has been filed.

        We therefore abate this appeal, remand the case to the trial court, and order the trial
court to conduct a hearing to determine:

           (1) whether appellant desires to prosecute his appeal, and
       (2) whether counsel has abandoned the appeal.

       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.

       The trial court is further directed to ensure effective assistance of counsel and the orderly
administration of justice. If the court finds on the record there is good cause, the court may order
appointed counsel to withdraw and appoint new appellate counsel. See TEX CODE CRIM. PROC.
ANN. 26.04(j)(2) (West Supp. 2016).

       We further order the trial court to make written findings of fact and conclusions of law
on these issues. We order the clerk and court reporter to file in this court, no later than January
16, 2018, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing
the court’s written findings of fact, conclusions of law, and recommendations addressing the
above issues. See TEX. R. APP. P. 38.8(b)(3).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court